Title: From George Washington to Charles Simms, 24 February 1794
From: Washington, George
To: Simms, Charles


          
            Dear Sir,
            Philadelphia 24th Feby 1794
          
          Near a month ago I wrote you to this effect, “that the letter therein enclosed to Mr
            Keith furnished the means of discharging your claim upon me as Executor of Colvils
            Will—requesting you to deliver, or send it by a safe hand, to him”. The letter for Mr
            Keith contained a request of some papers to be forwarded to me which I then was, and
            still am in want of.
          Since writing these letters I have heard from neither of you. My letter to Mr Keith
            contained bank notes & half a guinea to the exact a⟨m⟩ount of
            your Account. No accident has happened to any of the Mails since that period; delay
            therefore cannot be ascribed to that cause; & without it I am
            at a loss to acct for his silence & would thank you for information. I am—Dear Sir Your Obedt Servt
          
            Go: Washington
          
        